Citation Nr: 1822485	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hepatitis C disability.

2.  Entitlement to a total disability rating due to individual employability (TDIU).


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Board remanded these issues for additional development.

The Board notes that while the Veteran was previously represented by a private attorney, the attorney withdrew representation in a letter dated November 14, 2017.  The attorney notified the Veteran, and the Veteran has not objected to the attorney's withdrawal of representation.  Since the private attorney withdrew, the Veteran has not appointed a new attorney, agent, or representative, and the Veteran is thus unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

On November 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for hepatitis C have been met.  38 U.S.C. § 7105(b) (2), (d) (5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a TDIU have been met.  38 U.S.C. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On November 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative at the time that a withdrawal of the issues on appeal was requested.  The Veteran also wrote the following: "I George Zellars, agree to withdraw my pending claims concerning service connection for hepatitis C and individual unemployability.  I understand that withdrawing these claims will end the appeals of these issues before the VA."  As this statement from the Veteran's is in writing and clearly shows the Veteran's intent to withdraw his appeals, the Board finds that the Veteran has withdrawn these appeals.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

Entitlement to service connection for hepatitis C is dismissed.

Entitlement to a TDIU is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


